The propositions advanced under the eighth and ninth assignments of error have been decided adversely to appellant. Carter v. Connor, 60 Tex. 52; Jones v. Jones,15 Tex. 143. The judgment is only against the community estate, so far as appellant is concerned, and we will not anticipate trouble that may attend the officer who is called upon to levy the execution under the judgment.
Appellant did not ask for any judgment over against her son and co-defendant, and is not in a position to complain that she did not get that relief in the lower court. The judgment in this case does not preclude a suit by the surety against the principal. The motion is overruled.
Overruled.
Writ of error refused.